                        Case: 3:19-cv-00475-JZ Doc #: 2 Filed: 03/04/19 1 of 5. PageID #: 3
Pro Se 1 (Rev. 12/16) Complaint for a Ci\'il Case




                                         UNITED STATES DlSTEICTjgjygl                                                        ^
                                                                    District of
                                                                                                                       zm

                                                                                                                       5b
                                                                           Division                                      I

                                                                              5? © '>1
                                                                             S ® J                                              I i 1
 f,C>, S                          /3                                          Case No.
                                                                                                                —iO
                                                                                                                        3:

                                                                                                                -riO    ••
                        O/i                                                              (to befilled in by the Clfrjt^ Qfp^)

                            Plaintiff(s)
(Write thefull name ofeach plaintijf who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                              Jury Trial: (checkone) □ Yes 0No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)

f                 ( r/^J)
Ot'yJ     hi t\ C7C ^             WAV
                              ,   c -A        '

                                         7 ^o;2.jr-
                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                                    COMPLAINT FOR A CIVIL CASE



I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.

                                  Name

                                  Street Address                       p.. Q .
                                  City and County
                                  State and Zip Code                   O Z'/ ^ O          3C 0 /
                                  Telephone Number                    36 7-       S/S~    Y-^3'/
                                  E-mail Address



           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a govemment agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                    1 of 5
Case: 3:19-cv-00475-JZ Doc #: 2 Filed: 03/04/19 2 of 5. PageID #: 4
Case: 3:19-cv-00475-JZ Doc #: 2 Filed: 03/04/19 3 of 5. PageID #: 5
Case: 3:19-cv-00475-JZ Doc #: 2 Filed: 03/04/19 4 of 5. PageID #: 6
Case: 3:19-cv-00475-JZ Doc #: 2 Filed: 03/04/19 5 of 5. PageID #: 7
